Title: John Fowler to Thomas Jefferson, 30 November 1811
From: Fowler, John
To: Jefferson, Thomas


          
                  Sir 
                   
                     Lexington. State of Kentucky 
                     Novem 30. 1811
          
		   The bearer Mr William W Worsley a resident of this Town contemplates in a few days commenceing a journey to Richmond Virginia, and will pass thro’ your neighbourhood. 
		   
		  
		  
		   he has expressed a desire of being made acquainted with you; It is with much pleasure I embrace the oppertunity of introduceing an amiable
			 intelligent person to your acquaintance, as an Editor of a paper (the reporter) he is not equalled in this State, and will rank with the first any where, He no doubt will be gratified by a personal conversation with you, and I flatter myself you will be pleased by the oppertunity of an Acquaintance
			 with him.There is not a more stanch republican any where.
          I have the honour to be respectfully
          Yr. Mo. Ob servant
                  John Fowler
        